Citation Nr: 1525366	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-16 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder for substitution purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In August 2012, the Veteran died and his surviving spouse was substituted as the appellant in May 2013.  

The claim was remanded in September 2013, and October 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again.  As noted above, the Board remanded the appeal in September 2013 for a VA opinion to determine the nature and etiology of the Veteran's skin disorder.  A VA opinion was obtained in January 2014, however, the VA physician did not address the directives from the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

 Specifically, the VA examiner was directed to address the Veteran's assertion that the skin disability he was treated for in service, (a groin rash) is the same skin condition that the Veteran had prior to his death.  The examiner noted that "the groin dermatitis is less likely than not to be related to his later skin conditions."  The examiner concluded that "the later mention of skin conditions appear not to be related to that condition."  See January 2014 VA examination.  

In October 2014, the Board found this opinion inadequate as it did not include a sufficient rationale for the finding contained therein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

Upon remand in October 2014 for a medical opinion and rationale, an addendum was provided to the January 2014 VA examination.  This addendum was made by the same physician that provided the January 2014 VA examination report.  Although the examiner stated that he had reviewed the claims folder again, he provided an addendum with no rationale for his opinion.  He stated, in pertinent part, that all skin conditions, including skin growths and hand dermatitis, were less likely than not related to service.  There was no likely connection between dermatitis in the groin and the other conditions.  The examiner did not address the private physicians dermatological findings, did not discuss any relationship of the skin disorder to Agent Orange exposure as contended by the Veteran, nor did the examiner provide any rationale for his findings, only making a conclusory statement at best.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  See Stegall.  This was not done.   Therefore, the VA medical opinion and addendum as to the Veteran's skin disorder are still incomplete.  See 38 C.F.R. § 4.2. 

Further, in a May 2015 statement, the appellant's representative raised the issue of secondary service connection as to the skin disorder claim.  He alleges that the Veteran's skin disorder may also alternatively be related to his service-connected disabilities, which included a low back disorder and coronary arteriosclerosis, which was the basis for the grant of service connection for the cause of the Veteran's death.   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

As such, the medical opinion also needs to address the issue of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim for secondary service connection for a skin disorder.  

2.  Obtain a VA medical opinion from a doctor who has not previously provided an opinion in this claim before, to address the nature and etiology of the claimed skin disability. The claims file must be reviewed by the examiner in conjunction with the opinion. 

The examiner is requested to identify each skin diagnosis, as indicated by the evidence of record.  For each skin disability identified, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) related to service.  In rendering this opinion, the examiner is instructed to comment on the treatment for a groin rash in service and his presumed exposure to Agent Orange, or in the alternative the possibility that the disorder is secondary to his service-connected disabilities.  The AOJ should also determine if the Veteran's service-connected ischemic heart disease and/or his low back disability caused or aggravated any skin disorder the Veteran may have had at the time of his death, to include the medications he was taking for these disorders. 

If it is determined that aggravation beyond the natural progress of the skin disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions should be set forth in a legible report. A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 
 
3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


